Name: Commission Regulation (EC) NoÃ 1778/2004 of 13 October 2004 prohibiting fishing for blue ling by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 15.10.2004 EN Official Journal of the European Union L 316/72 COMMISSION REGULATION (EC) No 1778/2004 of 13 October 2004 prohibiting fishing for blue ling by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2340/2002 of 16 December 2002 fixing for 2003 and 2004 the fishing opportunities for deep-sea fish stocks (2) lays down quotas for blue ling for 2004. (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated. (3) According to the information received by the Commission, catches of blue ling in the waters of ICES sub-areas II, IV and V (EC waters and waters not subject to the sovereignty or jurisdiction of third countries) by vessels flying the flag of the United Kingdom or registered in the United Kingdom have exhausted the quota allocated for 2004. The United Kingdom has prohibited fishing for this stock from 12 July 2004. This date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of blue ling in the waters of ICES sub-areas II, IV and V (EC waters and waters not subject to the sovereignty or jurisdiction of third countries) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are hereby deemed to have exhausted the quota allocated to the United Kingdom for 2004. Fishing for blue ling in the waters of ICES sub-areas II, IV and V (EC waters and waters not subject to the sovereignty or jurisdiction of third countries) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 12 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2004. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 356, 31.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 762/2004 (OJ L 120, 24.4.2004, p. 8).